Citation Nr: 1113043	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  02-17 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating for post-operative residuals of a right ankle sprain, currently rated as 10 percent disabling from June 2002 to January 2005.

2.  Entitlement to an increased rating for status post right ankle reconstruction (previously rated as post-operative residuals of a right ankle sprain), currently rated as 30 percent disabling from January 2005. 

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1987 to October 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2002 and September 2003 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In January 2003, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.

In April 2006 and August 2009, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The Board's April 2006 decision referred to the RO the issue of entitlement to service connection for a psychiatric disability, to include as secondary to service-connected migraines and a right ankle disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is once again referred to the AOJ for appropriate action.  




FINDINGS OF FACT

1.  For the period prior to January 1, 2005, the Veteran's post-operative residuals of a right ankle sprain manifested pain, instability, and no more than moderate limitation of motion without ankylosis.  

2.  For the period beginning January 1, 2005, the Veteran's status post right ankle reconstruction manifested a fused right ankle with little or no range of motion; ankylosis was not present in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees and the disability does not manifest a deformity of abduction, adduction, inversion, or eversion.  

3.  The Veteran's service connected disabilities preclude him from performing gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for post-operative residuals of a right ankle sprain from June 2002 to January 2005 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5270-5272 (2010). 

2.  The criteria for a rating in excess of 30 percent for status post right ankle reconstruction (previously rated as post-operative residuals of a right ankle sprain) for the period beginning January 2005 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5270-5272. 

3.  The criteria for an award of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Right Ankle

Service connection for a recurrent right ankle sprain was granted in a February 1994 rating decision with an initial noncompensable evaluation assigned, effective August 29, 1992.  The August 2002 rating decision on appeal denied entitlement to a rating in excess of 10 percent for the right ankle condition.  In an April 2009 supplemental statement of the case (SSOC), an increased 30 percent rating was assigned from January 1, 2005 and the disability was recharacterized as status post right ankle reconstruction due to a May 2008 right ankle fusion performed at the Boise VA Medical Center (VAMC).  The Veteran has undergone two other surgical procedures of the right ankle during the claims period, and the April 2009 SSOC also assigned several periods of a temporary total rating for surgery requiring convalescence.  Increased schedular ratings are not possible during these periods, therefore, for the purposes of this decision, the Board must determine whether a rating in excess of 10 percent is warranted for the period prior to January 1, 2005 and whether a rating in excess of 30 percent is warranted thereafter.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to the April 2009 SSOC, the Veteran's right ankle disability was evaluated under Diagnostic Code 5271 pertaining to limited motion of the ankle.  Under this diagnostic code, a 10 percent rating is assigned for moderate limitation of motion of the ankle and a maximum 20 percent rating is assigned for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).  When the Veteran's disability was recharacterized in the April 2009 SSOC, the diagnostic code used to rate the condition was also changed to Diagnostic Code 5270 for ankle ankylosis.  Under this diagnostic code, ankylosis of the ankle in plantar flexion, less than 30 degrees, warrants a 20 percent rating.  Ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees, warrants a 30 percent rating.  A maximum 40 percent evaluation is assigned under this diagnostic code with ankle ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

For the period prior to January 1, 2005, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's post-operative residuals of a right ankle sprain.  During this period, the Veteran consistently complained of ankle pain, limited motion, and ankle instability.  While the medical evidence confirms the presence of these symptoms at various time during the claims period, it does not establish that the Veteran's limited motion most nearly approximated marked under Diagnostic Code 5271.  The Veteran's right ankle was found to have full strength of motion at a September 2001 orthopedic examination and there are no findings consistent with marked limitation of motion in his VA treatment records during this period.  Similarly, the Veteran's right ankle motion was described as strong during a March 2003 examination by the Social Security Administration (SSA).  Imagining results throughout the period prior to January 1, 2005 also only demonstrated the presence of a small osteochondral defect and a SSA physician found in December 2003 that the Veteran's MRI did not reveal the presence of severe symptoms.  

VA examinations conducted in July 2002 and February 2003 also did not disclose the presence of marked limitation of motion.  In July 2002, the Veteran had only a small loss of motion with reduced plantar flexion and inversion.  Less than a year later, in February 2003, he exhibited much improved range of motion of the ankle with full dorsiflexion to 15 degrees, full plantar flexion to 45 degrees, and full inversion to 30 degrees.  The February 2003 VA examiner also characterized the Veteran's ankle motion as excellent.  

With respect to disabilities rated on the basis of limitation of motion, the Court of Appeals for Veterans Claims (Court) has instructed that VA should consider whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

With respect to the DeLuca factors, the Veteran's range of motion of the right ankle was most limited at the July 2002 VA examination.  The Board notes that the examination report appears to have mistakenly reversed the measurements for dorsiflexion and plantar flexion, indicating that the Veteran manifested 45 degrees of dorsiflexion and 15 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (showing full ankle dorsiflexion is to 20 degrees and full ankle plantar flexion is to 45 degrees).  In any event, it is clear that the Veteran did not manifest a marked loss of motion during the July 2002 VA examination, even with consideration of functional factors.  The Veteran also had no particular complaints of pain during the February 2003 VA examination and his range of motion at that time was described by the VA examiner as excellent.  
As the Veteran's right ankle disability has not most nearly approximated marked loss of motion during the period prior to January 1, 2005, an increased evaluation is not warranted under Diagnostic Code 5271.  There is also no evidence of ankylosis of the ankle during this period as the Veteran clearly retained some useful motion of his ankle.  Thus, rating the disability under Diagnostic Codes 5270 and 5273 for ankle and tarsal ankylosis is not appropriate prior to January 1, 2005.  

For the period beginning January 1, 2005, the Veteran's right ankle disability is currently assigned a 30 percent evaluation under Diagnostic Code 5270.  Prior to the Veteran's May 2008 fusion surgery, he retained some range of motion of the right ankle and a VA physician described his motion as good during a November 2008 VAMC examination.  Following the ankle fusion, the Veteran underwent a VA examination in November 2008 and while he had no ankle motion at 0 degrees of dorsiflexion and plantar flexion, it is clear that ankylosis was not present in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees.  There is also no evidence of abduction, adduction, inversion, or eversion deformity during this period.  Finally, the Board notes that during a knee brace consultation in April 2009 at the VAMC, the Veteran manifested some limited motion of the right ankle.  Hence, a maximum 40 percent evaluation is not warranted for ankle ankylosis under Diagnostic Code 5270 for the period beginning January 1, 2005.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  His right ankle condition is manifested by symptoms such as pain, limited motion, and ankylosis.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.


TDIU Claim

VA will grant a TDIU when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether TDIU is warranted, consideration may be given to a veteran's level of education, special training, and previous work experience.  Marginal employment, which is defined as earned annual income that does not exceed the poverty threshold as determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  
38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

As discussed above, the Veteran's right ankle disability is rated as 10 percent disabling prior to January 1, 2005 and as 30 percent thereafter.  He is also in receipt of service connection for migraine headaches, rated as 50 percent disabling, and a lumbar spine strain, rated as 20 percent disabling.  The Veteran therefore meets the schedular requirements for TDIU as he has one disability at 40 percent or more and a combined rating of 70 percent or more.  38 C.F.R. § 4.16(a) (2010).  

The remaining question is whether the Veteran's service connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.  The Veteran's VA Form-21-8940 indicates that he completed high school and one year of college and has undergone training as an automobile mechanic.  The record further establishes that the Veteran has worked only sporadically throughout the claims period, most recently in May 2008 doing odd-jobs, but does not indicate full-time employment that qualifies as "gainful employment."  The Veteran stated in a June 2002 letter that he was unable to work at a family-sustaining wage and could not retain suitable employment due to his disabilities.  Additionally, letters from one of the Veteran's employers dated in July 2002 and March 2003 show that while the Veteran was employed, he had not worked full-time for several years.  The Board therefore finds that the Veteran's employment throughout the claims period constitutes marginal employment and is not considered "substantially gainful employment." 38 C.F.R. § 4.16(a).

The record also contains other evidence both for and against the Veteran's claim for unemployability.  Weighing against the claim is the February 2009 addendum opinion of the December 2008 VA examiner who assessed the severity of the Veteran's lumbar spine disability.  Based on the findings of the December 2008 examination and a November 2008 VA examination of the Veteran's right ankle, the examiner determined that the Veteran was not totally disabled as he spent his day building models and was able to walk his dog.  The examiner concluded that the Veteran was capable of performing a desk job, standing on even surfaces, or working behind a counter (such as working in a fast food restaurant). 

Weighing in favor of the Veteran's claim is a July 2002 determination from VA's Vocational Rehabilitation program finding that the Veteran was not capable of gainful employment and it was not feasible for him to pursue employment training.  The Board also finds that the Veteran's statements regarding his functional abilities are credible, and notes that in a January 2004 letter the Veteran stated that he had attempted to work at various construction companies, retail stores, and other assorted businesses but was unable to obtain a job secondary to his disabilities.    

The Board finds that the evidence of record is in relative equipoise on the question of whether the Veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  The record contains a medical opinion from the December 2008 VA examiner weighing against the claim, but also includes a finding from VA's own Vocational Rehabilitation program that the Veteran is unemployable.  The Veteran has also submitted credible lay statements describing his various functional limitations and inability to retain various types of employment.  In such situations, the Veteran is given the benefit of the doubt.  38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  Consequently, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran is unemployable due to his service-connected disabilities and the claim is granted. 


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision regarding the claim for TDIU, further assistance is unnecessary to aid the veteran in substantiating his claim.  

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) with respect to the claim for an increased rating was furnished to the Veteran in a May 2006 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the May 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the December 2010 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA and other federal treatment, and private medical records.  The Board notes that the claims file does not contain VAMC records for the period between February 2004 and January 2007.  While the Veteran reported during a VAMC November 2007 orthopedic appointment that he had undergone a right ankle ligament reconstruction arthroscopy in August 2004, there is no indication that this surgery was performed at the VA.  The Veteran's orthopedist also mentioned during the November 2007 appointment that she had not seen the Veteran for several years.  Finally, in a December 2009 letter, the Veteran was asked to identify any VA or private health care providers who had treated his ankle and whose records were not already included in the claims file.  No response to this letter was received.  As the record does not indicate that the Veteran underwent medical treatment at the VAMC for the period between February 2004 and January 2007, the Board finds that remanding to search for such records is not required by the duty to assist.  

The Board also finds that VA has complied with the April 2006 and August 2009 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remands, records from the SSA have been associated with the claims file, and the Veteran was provided adequate VA examinations and medical opinions addressing the severity of his right ankle disability and whether he is unemployable due to service-connected disabilities.  The Veteran was also contacted in December 2009 and asked to identify any additional medical treatment pertaining to his disabilities.  No response to this request was received and the case was readjudicated in December 2010.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an increased rating for post-operative residuals of a right ankle sprain, currently rated as 10 percent disabling from June 2002 to January 2005, is denied.

Entitlement to an increased rating for status post right ankle reconstruction (previously rated as post-operative residuals of a right ankle sprain), currently rated as 30 percent disabling from January 2005, is denied. 

Entitlement to TDIU is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


